FILED

UNITED sTATEs l)lsrnrcr CoURT JUL 2 ll 20th
F0R THE 1)1STRICT oF COLUMBIA '-`»l¢rk. ll-S- Dl=vi¢=t & Bv"krvvt-=y
courts forma D|str|ct of columbia

)

STEVE SHELDON, )
)

Petitioner, )

)

v ) Civil Action No. /?"' 6!

)

JAMES E. ROGERS LAW SCHOOL, et al., )
)

Respondents. )

)

MEMGRANDUM OPINION

This matter is before the Court on the petitioner’s application to proceed in forma
pauperis and his pro se petition for a writ of mandamus. The Court will grant the application
and dismiss the petition.

Through this action, petitioner seeks a writ of mandamus directing a school of his choice
"to act and accept [him] into a graduate school program at a law or medical research university
(Law (JD/MBA)[)] or Doctor of Physical Therapy (DPT/'MBA)." Pet. at 3 (page numbers
designated by petitioner). Mandamus relief is proper only if “(l) the plaintiff has a clear right to
relief; (2) the defendant has a clear duty to act; and (3) there is no other adequate remedy
available to plaintiff." Council of and for the Blz`nd of Delaware County Valley, Inc. v. Regan,
709 F.2d 1521, 1533 (D.C. Cir. 1983) (en banc). The party seeking mandamus has the "bu.rden
of showing that [his] right to issuance of the writ is ‘clear and indisputable."’ Gulfvtream

Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271. 289 (1988) (citing Bankers Lij?e & Cas. Co.

v, Holland, 346 U.S. 379, 384 (1953)). This petitioner addresses none of these elements, and
thus fails to meet his burden. Furthermore, under the mandamus statute, see 28 U.S.C. § 1361,
petitioner cannot obtain relief as against private or non-federal entities. See, e.g., Meadows v.
Explorer Pipeline Co., Nos. l3-CV-568 and l3-CV-68U, 2014 WL 1365039, at *7 (N.D. Okla.
Apr. 7, 2014) (fmding that, under § l36l, "a mandamus action does not lie against

a private corporation"); Banlcs v. Dusquesne Lighr Co. , No. 2:13~2013 WL 6070054, at
*4 (W.D. Pa. Nov. l4, 2013) (finding that mandamus relief under § 1361 carmot be obtained
against utility companies and their employees)', Syngenta Crop Protection, Inc. v. Drexel
Chemical Co., 655 F. Supp. 2d 54, 62 (D.D.C. 2009) (concluding that 28 U.S.C. § 1361, does not
confer subject matter jurisdiction in case where plaintiff sought to compel private, not federal,
entities to act).

The petition for a writ of mandamus will be denied An Order accompanies this

Memorandum Opinion.

 62/», f

DATE: c
/Z)/ United States/District Judge f